United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DORN VA MEDICAL CENTER, Columbia, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0019
Issued: July 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 7, 2020 appellant, through counsel, filed a timely appeal from an August 21,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted February 11, 2019 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On February 11, 2019 appellant, then a 44-year-old social worker, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured her left shoulder, wrist, ankle, and arm
when she slipped and fell on spilled coffee while in the performance of duty. She stopped work
that day.
On February 11, 2019 appellant was treated by Samuel Wachter, a nurse practitioner, who
noted the history of injury as a trip and fall at work. Mr. Wachter noted diagnoses of left shoulder,
left wrist, right knee, and left ankle sprains.
X-rays of appellant’s left ankle obtained on February 11, 2019 revealed degenerative
changes and some diffuse swelling of the soft tissue. X-rays of the right knee revealed mild
degenerative changes, and x-rays of the left wrist and left shoulder were unremarkable.
In an unsigned note dated February 13, 2019, Dr. Cassandra Patterson, a Board-certified
internist, indicated that appellant had been seen in her clinic and requested that she be excused
from work from February 11 through 17, 2019. On February 15, 2019 she requested that appellant
be excused from work from February 15 through 24, 2019.
In a development letter dated March 8, 2019, OWCP advised appellant of the factual and
medical evidence needed to establish her claim and provided her with a questionnaire to complete.
It allotted her 30 days to submit a response. No response was received.
By decision dated April 10, 2019, OWCP denied appellant’s traumatic injury claim finding
that she had not submitted medical evidence containing a diagnosis in connection with the accepted
February 11, 2019 employment incident and, thus, had not met the requirements to establish an
injury as defined by FECA.
On April 17, 2019 appellant requested reconsideration. She indicated that she received the
March 8, 2019 development letter from OWCP and submitted medical evidence that she believed
cured the deficiencies in her claim.

3

Docket No. 19-1638 (issued July 17, 2020).

2

Appellant submitted a February 11, 2019 note from Mr. Wachter, x-rays dated
February 11, 2019, and the February 13 and 15, 2019 notes from Dr. Patterson, all previously of
record.
OWCP received after visit summaries from Dr. Patterson dated February 13 and 15, 2019
who treated appellant in follow-up following a fall. Other visit summaries from Dr. Patterson
dated February 22 and March 7, 2019 evaluated appellant for left shoulder pain. In a February 22,
2019 note, Dr. Patterson excused appellant from work from February 15 through March 10, 2019.
In a note dated March 7, 2019, she excused appellant from work from March 7 through 12, 2019.
Dr. Kevin K. Nahigian, a Board-certified orthopedist, provided an after-visit summary
dated March 12, 2019, and noted diagnoses of chronic left shoulder pain, subacromial
impingement of the left shoulder, and chronic frozen shoulder for which he administered an
injection and prescribed medication. In another note dated March 12, 2019, he advised that
appellant should remain off work until March 28, 2019.
By decision dated April 22, 2019, OWCP denied appellant’s request for reconsideration of
the merits of her claim under 5 U.S.C. § 8128(a).
OWCP received additional evidence, including evidence previously of record. Appellant
submitted an e-mail dated February 11, 2019 to her supervisor informing her that she slipped and
fell downstairs injuring her ankle, wrist, and shoulder and was going to the employee health unit.
She submitted an incident report. Appellant also submitted an “incident timeline” documenting
her injury and medical treatment from February 11 through May 1, 2019. She provided a March 8,
2019 e-mail to the employing establishment payroll finance department regarding her pay status.
In a March 12, 2019 note, Dr. Nahigian treated appellant and indicated that she remained
off work until March 28, 2019.
On April 30, 2019 Dr. Patterson treated appellant for left shoulder pain and diagnosed
subacromial impingement of the left shoulder and adhesive capsulitis. She noted treating appellant
on February 15, 26, and March 7, 2019.
On July 30, 2019 appellant appealed the April 10 and 22, 2019 OWCP decisions to the
Board. By decision dated July 17, 2020, the Board affirmed in part and set aside in part the
decisions dated April 10 and 22, 2019. The Board found that appellant had not met her burden of
proof to establish a medical condition causally related to the February 11, 2019 employment
incident. The Board further found that OWCP improperly denied her request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a) and remanded the case for an appropriate
merit decision on her claim for disability.
4

Upon return of the case record, by decision dated August 21, 2020, OWCP modified the
April 10, 2019 decision, finding that appellant had established medical diagnoses. However, the
claim remained denied as the medical evidence of record was insufficient to establish causal
4

Supra note 4.

3

relationship between appellant’s diagnosed conditions and the accepted February 11, 2019
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.9
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.10 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.11

5

Supra note 2.

6

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
7
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
8

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

T.J., Docket No. 19-0461 (issued August 11, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
10

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).
11
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted February 11, 2019 employment incident.
By decision dated July 17, 2020, the Board affirmed OWCP’s denial of her claim, finding
that appellant had not met her burden of proof to establish a medical condition causally related to
the February 11, 2019 employment incident. The Board further found that OWCP improperly
denied her request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Findings made in prior Board decisions are res judicata absent any further review by OWCP under
section 8128 of FECA.12 The Board will, therefore, not review the medical evidence addressed in
the prior appeal.
In a note dated April 30, 2019, Dr. Patterson treated appellant for injuries sustained from a
fall at work. She diagnosed subacromial impingement of the left shoulder and adhesive capsulitis.
Dr. Patterson further noted treating appellant on February 15, 26, and March 7, 2019. However,
she did not provide medical rationale regarding causal relationship. As Dr. Patterson failed to
explain how the accepted employment factors physiologically caused or contributed to the
diagnosed conditions, her reports are of limited probative value.13
In a February 22, 2019 note, Dr. Patterson evaluated appellant for left shoulder pain and
excused her from work from February 15 through March 10, 2019. In a note dated March 7, 2019,
she excused appellant from work from March 7 through 12, 2019. Similarly, in an after visit
summary dated March 7, 2019, Dr. Patterson treated appellant for left shoulder pain. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.14 Accordingly, these medical
notes are insufficient to establish appellant’s claim.
In an after-visit summary dated March 12, 2019, Dr. Nahigian, diagnosed chronic left
shoulder pain, subacromial impingement of the left shoulder, and chronic frozen shoulder for
which he administered an injection and prescribed medication. He advised that appellant should
remain off work until March 28, 2019. Similarly, in a March 12, 2019 note, Dr. Nahigian treated
appellant and indicated that she remain off work until March 28, 2019. However, he provided no
opinion regarding whether appellant sustained an injury causally related to her accepted
employment incident. As stated above, medical evidence that does not offer an opinion regarding

12

See M.M., Docket No. 18-1366 (issued February 27, 2019); E.L., Docket No. 16-0635 (issued November 7,
2016); R.L., Docket No. 15-1010 (issued July 21, 2015). See also A.P., Docket No. 14-1228 (issued
October 15, 2014); Clinton E. Anthony, Jr., 49 ECAB 476 (1998).
13

M.M., Docket No. 19-1580 (issued February 19, 2020); K.G., Docket No. 18-1598 (issued January 7, 2020);
A.B., Docket No. 16-1163 (issued September 8, 2017).
14
C.F., Docket No. 19-1748 (issued March 27, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).

5

the cause of an employee’s condition or disability is of no probative value on the issue of causal
relationship.15 Therefore, these reports are insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence establishing causal
relationship between her diagnosed left shoulder, wrist, ankle, and arm conditions and the accepted
February 11, 2019 employment incident, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted February 11, 2019 employment incident.

15
See A.S., Docket No. 19-0915 (issued November 22, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the August 21, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

